339 F.2d 206
James Walter MEADOWS, Appellant,v.UNITED STATES of America, Appellee.
No. 21130.
United States Court of Appeals Fifth Circuit.
Dec. 7, 1964.

George H. Hagle, Houston, Tex., for appellant.
Robert S. Travis, Asst. U.S. Atty., Fort Worth, Tex., barefoot Sanders, U.S. Atty., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and HANNAY, District Judge.
PER CURIAM.


1
The appellant's sole contention is that the trial judge erred in denying his midtrial motion for a continuance.  The critical facts are that the motion does not comply with F.R.Civ.P. 17(b); the purpose of the motion was to offer testimony impeaching a Government witness on an immaterial point; and, during the trial, the appellant offered no testimony.  We hold that the trial court was well within sound judicial discretion in denying the motion.  The judgment is affirmed.